An unpub|ishe|fl order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN» THE SUPREME COURT OF THE STATE OF NEVADA

 

BRICK P. HOUSTON, l No. 62662
Appellant, - ;_j 
Vs. F  L 
NEVADA DEPARTMENT OF PUBLIC l

SAFETY DIVISION OF PAROLE AND MAY l ll 2013
PROBATION, l

Respondent.

 

ORDER DISMISSING APPEAL

On March 26, 2013, this court entered an order denying
appellant’s motion to proceed in forma pauperis without prejudice.
Further, the order directed appellant to seek leave to proceed in forma
pauperis in the district court. Appellant was also cautioned that his
failure to either properly seek leave in the district court or pay the filing
fee within 30 days would result in the dismissal of this appeal. T0 date,
appellant has not paid the filing fee or responded to this court’s order.
Accordingly, cause appearing, this appeal is dismissed. l

it is so oRDERED.

CLERK or THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: \'1 llll`!  §!N§N'M£d `

cc: Hon. Kerry Louise Earley, District Judge
Brick P. Houston
Attorney General/Carson City
 “°°“‘ o Eighth District court clerk

OF
NEVADA

CLERK’S ORDER

   s g le »41»/§